Exhibit 10.17

STARBUCKS CORPORATION

2005 NON-EMPLOYEE DIRECTOR SUB-PLAN

TO THE

STARBUCKS CORPORATION

2005 LONG-TERM EQUITY INCENTIVE PLAN

(as amended and restated effective September 13, 2011)

1. Purpose. The purpose of this Sub-Plan is (i) to assist in the administration
and implementation of the Starbucks Corporation 2005 Long-Term Equity Incentive
Plan, as it may be amended from time to time (the “Plan”), by providing
additional procedures and guidelines which apply specifically to Non-Employee
Directors, and (ii) to attract and retain the services of experienced and
knowledgeable Non-Employee Directors for the benefit of the Company and its
shareholders. This Sub-Plan is intended to provide an incentive for Non-Employee
Directors by linking the interests of the Non-Employee Directors with those of
the Company’s shareholders.

2. Definitions. Capitalized terms used without definition in this Sub-Plan shall
have the meanings given to such terms in the Plan. To the extent that any term
defined herein conflicts with the definition of such term under the Plan, the
definition in this Sub-Plan shall control.

For purposes of the Sub-Plan:

(a) “Award” shall mean any award or benefits granted under this Sub-Plan,
including Options, Restricted Stock and Restricted Stock Units.

(b) “Award Agreement” shall mean the written or electronic agreement between the
Company and the Participant setting forth the terms of the Award.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Change in Control” shall mean the first day that any one or more of the
following conditions shall have been satisfied:

(i) the sale, liquidation or other disposition of all or substantially all of
the Company’s assets in one or a series of related transactions;

(ii) an acquisition (other than directly from the Company) of any outstanding
voting securities by any Person, after which such person (as the term is used
for purposes of Section 13(d) or 14(d) of the Exchange Act) has Beneficial
Ownership of twenty-five percent (25%) or more of the then outstanding voting
securities of the Company, other than a Board approved transaction;



--------------------------------------------------------------------------------

(iii) during any 36-consecutive month period, the individuals who, at the
beginning of such period, constitute the Board (“Incumbent Directors”) cease for
any reason other than death to constitute at least a majority of the members of
the Board; provided however that except as set forth in this Section 2(f)(iii),
an individual who becomes a member of the Board subsequent to the beginning of
the 36-month period, shall be deemed to have satisfied such 36-month requirement
and shall be deemed an Incumbent Director if such Director was elected by or on
the recommendation of or with the approval of at least two-thirds of the
Directors who then qualified as Incumbent Directors either actually (because
they were Directors at the beginning of such period) or by operation of the
provisions of this section; if any such individual initially assumes office as a
result of or in connection with either an actual or threatened solicitation with
respect to the election of Directors (as such terms are used in Rule 14a-12(c)
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitations of proxies or consents by or on behalf of a Person
other than the Board, then such individual shall not be considered an Incumbent
Director; or

(iv) a merger, consolidation or reorganization of the Company, as a result of
which the shareholders of the Company immediately prior to such merger,
consolidation or reorganization own directly or indirectly immediately following
such merger, consolidation or reorganization less than fifty percent (50%) of
the combined voting power of the outstanding voting securities of the entity
resulting from such merger, consolidation or reorganization.

(e) “Misconduct” shall mean in the case of Non-Employee Directors, the removal
from the Board for cause (as determined by the Company’s shareholders).

(f) “Non-Employee Director” shall mean a Director who is not a Partner.

(g) “Option” shall mean an option to purchase Shares granted pursuant to this
Sub-Plan that does not qualify or is not intended to qualify as an incentive
stock option under Section 422 of the Code.

(h) “Participant” shall mean each Non-Employee Director who has not been a
Partner at any time during the immediately preceding 12-month period, and each
permitted transferee of an Award under Section 6(e).

(i) “Plan” shall mean the Starbucks Corporation 2005 Long-Term Equity Incentive
Plan, as it may be amended from time to time.

(j) “Restricted Stock” shall mean a grant of Shares pursuant to this Sub-Plan.

(k) “Restricted Stock Units” shall mean a grant of the right to receive Shares
in the future or their cash equivalent (or both) pursuant to this Sub-Plan and
may be paid in Shares, their cash equivalent or both.

(l) “Retirement” shall mean, with respect to any Participant, ceasing to be a
Director pursuant to election by the Company’s shareholders or by voluntary
resignation with the approval of the Board’s chair after having attained the age
of 55 years and served continuously on the Board for at least six years.

 

2



--------------------------------------------------------------------------------

(m) “Sub-Plan” means this Starbucks Corporation 2005 Non-Employee Director
Sub-Plan to the Plan, as such plan may be amended and restated from time to
time.

3. Administration of the Sub-Plan.

(a) Board. This Sub-Plan shall be administered by the Board, subject to such
terms and conditions as the Board may prescribe; provided that they are
consistent with the terms of the Plan. Notwithstanding anything herein to the
contrary, in its discretion the Board may delegate some or all of its authority
to administer this Sub-Plan to one or more committees of the Board.

(b) Authority; Powers. Subject to the express terms and conditions set forth
herein and the Plan, the Board shall have the discretion from time to time:

(i) to grant Options, Restricted Stock and Restricted Stock Units to
Participants and to determine the terms and conditions of such Awards, including
the determination of the Fair Market Value of the Shares and the exercise price,
and to modify or amend each Award, with the consent of the Participant when
required;

(ii) to determine the Participants to whom Awards, if any, will be granted
hereunder, the timing of such Awards, and the number of Shares to be represented
by each Award;

(iii) to construe and interpret this Sub-Plan and the Awards granted hereunder;

(iv) to prescribe, amend, and rescind rules and regulations relating to this
Sub-Plan, including the form of Award Agreement, and manner of acceptance of an
Award, such as correcting a defect or supplying any omission, or reconciling any
inconsistency so that this Sub-Plan or any Award Agreement complies with
applicable law, regulations and listing requirements and to avoid unanticipated
consequences deemed by the Board to be inconsistent with the purposes of the
Plan or any Award Agreement;

(v) to establish Performance Criteria (as defined in Section 11(b) of the Plan)
for Awards made pursuant to the Plan in accordance with a methodology
established by the Board, and to determine whether performance goals have been
attained;

(vi) to accelerate or defer (with the consent of the Participant) the exercise
or vested date of any Award;

(vii) to authorize any Person to execute on behalf of the Company any instrument
required to effectuate the grant of an Award previously granted by the Board;

 

3



--------------------------------------------------------------------------------

(viii) to establish sub-plans, procedures, or guidelines for the grant of Awards
to Non-Employee Directors; and

(ix) to make all other determinations deemed necessary or advisable for the
administration of this Sub-Plan;

provided that, no consent of a Participant is necessary under clauses (i) or
(vi) if a modification, amendment, acceleration, or deferral, in the reasonable
judgment of the Board, confers a benefit on the Participant or is made pursuant
to an adjustment in accordance with Section 7.

(c) Effect of Board’s Decision. All decisions, determinations, and
interpretations of the Board shall be final and binding on all Participants, the
Company (including its Subsidiaries), any shareholder and all other Persons.

4. Award Grants.

(a) Initial Award Grant. Each Participant initially elected or appointed to the
Board effective other than on the first day of a fiscal year (the “Effective
Date of Initial Election or Appointment”) shall be granted an Award, pursuant to
one or more Award Agreements, of Options and/or Restricted Stock Units (based on
the Participant’s election in a manner and within the limitations specified by
the Board) with a value on the date of grant equal to the annual compensation
for Directors in effect on the Effective Date of Initial Election or Appointment
multiplied by a fraction, the numerator of which is the number of days remaining
in the Company’s fiscal year on the Effective Date of Initial Election or
Appointment, and the denominator of which is the total number of days in such
fiscal year. The number of shares subject to an Option and/or Award of
Restricted Stock Units under this Section 4(a) shall be determined pursuant to
the formula set forth in Section 4(c).

(b) Annual Award Grant. Each Participant who is serving as a Director as of the
first day of the Company’s fiscal year shall be granted, on the date the Board
grants annual Awards to the Company’s executive officers, an Award, pursuant to
one or more Award Agreements, of Options and/or Restricted Stock Units (based on
the Participant’s election in a manner and within the limitations specified by
the Board) with a value on the date of grant equal to that portion of the annual
compensation for Directors in effect for such fiscal year that the Participant
has elected to receive in the form of an Award of Options and/or Restricted
Stock Units. The number of shares subject to an Option and/or Award of
Restricted Stock Units under this Section 4(b) shall be determined pursuant to
the formula set forth in Section 4(c).

(c) Grant Formula. The number of Shares subject to Awards to be granted under
Sections 4(a) or 4(b) shall be determined by dividing the amount of director
compensation that the Participant has elected to receive in the form of Options
and/or Restricted Stock Units by the Fair Market Value of the Common Stock on
date of grant (rounded down to the nearest whole share), and, with respect to
Options (and not Restricted Stock Units) multiplying such amount by three (3).

 

4



--------------------------------------------------------------------------------

5. Vesting of Awards. Unless otherwise approved by action of the Board and
reflected in the applicable Award Agreement, or unless, with respect to Options,
the Option otherwise expires earlier under Section 8 of this Sub-Plan:

(a) Initial Award Grants. An initial Award grant under Section 4(a) shall vest
in its entirety and, with respect to Options, become exercisable on the same
vesting date of the annual Awards granted pursuant to Section 4(b) in the same
fiscal year of the Effective Date of Initial Election or Appointment of the
Participant who received such initial Award grant.

(b) Annual Award Grants. An annual Award grant under Section 4(b) shall vest in
its entirety and, with respect to Options, become exercisable on the first
anniversary of the date of grant.

(c) Retirement. In the event of a termination of a Participant’s service with
the Company due to the Participant’s Retirement, all Options (but not other
Awards) granted hereunder, to the extent then unvested, shall immediately vest
and become exercisable in full.

6. Procedure for Exercise of Awards; Rights as a Shareholder.

(a) Procedure. An Award shall be exercised when written, electronic or verbal
notice of exercise has been given to the Company, or the brokerage firm or firms
approved by the Company to facilitate exercises and sales under this Sub-Plan,
in accordance with the terms of the Award by the Person entitled to exercise the
Award and full payment for the Shares with respect to which the Award is
exercised has been received by the Company or the brokerage firm or firms, as
applicable. The notification to the brokerage firm shall be made in accordance
with procedures of such brokerage firm approved by the Company. Full payment
may, as authorized by the Board, consist of any consideration and method of
payment allowable under Section 6(b) of this Sub-Plan. The Company shall issue
(or cause to be issued) such Shares promptly upon exercise of or settlement of
the Award. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 7 of this Sub-Plan.

(b) Method of Payment. The consideration to be paid for any Shares to be issued
upon exercise or other required settlement of an Award, including the method of
payment, shall be determined by the Board at or prior to the time of settlement
and which forms may include: (i) with respect to an Option, a request that the
Company or the designated brokerage firm conduct a cashless exercise of the
Option; (ii) cash; and (iii) tender of shares of Common Stock owned by the
Participant in accordance with rules established by the Board from time to time.
Shares used to pay the exercise price shall be valued at their Fair Market Value
on the exercise date. Payment of the aggregate exercise price by means of
tendering previously-owned shares of Common Stock shall not be permitted when
the same may, in the reasonable opinion of the Company, cause the Company to
record a loss or expense as a result thereof.

(c) Withholding Obligations. To the extent required by applicable federal,
state, local or foreign law, the Board may and/or a Participant shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise with respect to any Option, Restricted Stock or
Restricted Stock Units, or any sale of Shares. The

 

5



--------------------------------------------------------------------------------

Company shall not be required to issue Shares or to recognize the disposition of
such Shares until such obligations are satisfied. These obligations may be
satisfied by having the Company withhold a portion of the Shares that otherwise
would be issued to a Participant under such Award, such withholding to be done
at the minimum tax rate required under applicable law or by tendering Shares
previously acquired by the Participant in accordance with rules established by
the Board from time to time.

(d) Shareholder Rights. Except as otherwise provided in this Sub-Plan, until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of such Shares, no right to
vote or receive dividends or any other rights as a shareholder shall exist with
respect to the Shares subject to the Award, notwithstanding the exercise of the
Award.

(e) Non-Transferability of Awards. An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in exchange for consideration, and may
be exercised, during the lifetime of the Participant, only by the Participant,
except that an Award may be transferred (i) by will or by the laws of descent or
distribution, (ii) by gift or, with the consent of the Company for value, to
immediate family members of the Participant, partnerships of which the only
partners are members of the Participant’s immediate family and trusts
established solely for the benefit of such family members; and solely as it
pertains to effecting an exercise of Awards transferred in accordance with this
Section 6(e), the term Participant shall include a permitted transferee,
(iii) to the extent permitted by the Board, to one or more beneficiaries on a
Company-approved form who may exercise the Award after the Participant’s death,
or (iv) such further transferability as the Board may permit, on a general or
specific basis, in which case the Board may impose conditions and limitations on
any permitted transferability.

7. Adjustments to Shares Subject to the Plan. If any change is made to the
Shares by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Shares as a class without the Company’s receipt of consideration,
appropriate adjustments shall be made to the number of Shares that are subject
to outstanding Awards under this Sub-Plan. The Board may also make adjustments
described in the previous sentence in the event of any distribution of assets to
shareholders other than a normal cash dividend. In determining adjustments to be
made under this Section 7, the Board may take into account such factors as it
deems appropriate, including the restrictions of applicable law and the
potential tax consequences of an adjustment, and in light of such factors may
make adjustments that are not uniform or proportionate among outstanding Awards.
Adjustments, if any, and any determinations or interpretations, including any
determination of whether a distribution is other than a normal cash dividend,
made by the Board shall be final, binding and conclusive. For purposes of this
Section 7, conversion of any convertible securities of the Company shall not be
deemed to have been “effected without receipt of consideration.”

 

6



--------------------------------------------------------------------------------

8. Expiration of Awards.

(a) Expiration, Termination or Forfeiture of Awards. Unless otherwise provided
in the applicable Award Agreement or any severance agreement, vested Awards
granted under this Sub-Plan shall expire, terminate, or otherwise be forfeited
as follows:

(i) thirty-six (36) months after the date the Participant ceases to be a
Director, other than in circumstances covered by (ii) or (iii) below;

(ii) immediately upon a Participant ceasing to be a Director due to Misconduct;
and

(iii) twelve (12) months after the date of the death of a Participant who ceased
to be a Director as a result of his or her death.

(b) Extension of Term. Notwithstanding subsection (a) above, the Board shall
have the authority to extend the expiration date of any outstanding Option in
circumstances in which it deems such action to be appropriate (provided that no
such extension shall extend the term of an Option beyond the date on which the
Option would have expired if no termination of the Participant’s status as a
Director had occurred).

9. Effect of Change of Control. Notwithstanding any other provision in this
Sub-Plan or the Plan to the contrary, the following provisions shall apply
unless otherwise provided in the most recently executed agreement between the
Participant and the Company, or specifically prohibited under applicable laws,
or by the rules and regulations of any applicable governmental agencies or
national securities exchanges or quotation systems.

(a) Acceleration. Awards of a Participant shall be Accelerated (as defined in
Section 9(b) below) upon the occurrence of a Change of Control.

(b) Definition. For purposes of this Section 9, Awards of a Participant being
“Accelerated” means, with respect to such Participant:

(i) any and all Options shall become fully vested and immediately exercisable,
and shall remain exercisable throughout their entire term; and

(ii) all Restricted Stock and Restricted Stock Units shall immediately and fully
vest and all restrictions imposed thereon shall lapse.

10. Terms and Conditions of Awards.

(a) Award Agreement. The terms and conditions of the grant of Awards to a
Participant shall be set forth in an Award Agreement, which will include the
terms, conditions and restrictions, including but not limited to vesting,
related to the offer.

(b) Exercise Price. The exercise price for each Option shall be 100% of the Fair
Market Value of a Share on the date the Option is granted.

(c) Repricing. In no event shall the Board or any committee of the Board be
permitted to reprice an Award after the date of grant without shareholder
approval.

 

7



--------------------------------------------------------------------------------

(d) Term of Award. Unless otherwise provided in the applicable Award Agreement,
the term of an Award shall be at the discretion of the Board.

11. Termination and Amendment of the Sub-Plan. This Sub-Plan shall terminate on
the date of termination of the Plan and no Award may be granted pursuant to this
Sub-Plan thereafter. The Board may, at any time and from time to time, amend,
modify or suspend this Sub-Plan and all administrative rules, regulations and
practices hereunder; provided, however, that no such amendment, modification,
suspension or termination shall impair or adversely alter any Awards theretofore
granted under this Sub-Plan, except with the consent of the Participant, nor
shall any amendment, modification, suspension or termination deprive any
Participant of any Shares that he or she may have acquired through or as a
result of this Sub-Plan.

12. Non-Exclusivity of this Sub-Plan. Except as otherwise explicitly stated
herein, the adoption of this Sub-Plan by the Board shall not be construed as
amending, modifying or rescinding the Plan but is intended to serve as a
framework for the Board with respect to grants to Participants.

13. Multiple Award Grants. The terms of each Award grant may differ from the
terms of any other Award granted under this Sub-Plan. The Board may also make
more than one grant of Awards to a given Participant during the term of this
Sub-Plan.

(Approved by the Board of Directors on February 8, 2005; as amended and restated
by the Board of Directors on September 13, 2011)

 

8